Citation Nr: 0003210	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for residuals of a left knee medial meniscus repair with 
traumatic arthritis.

2. Entitlement to a disability rating in excess of 20 percent 
for residuals of an injury to the right cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1986.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In December 1996, the Board 
denied the veteran's claim of entitlement to service 
connection for carpal tunnel syndrome.  The claims of 
increased ratings for left and right knee disabilities were 
remanded to the RO in December 1996 and April 1999 for 
further evidentiary development.

The Board notes that, while a June 1993 rating decision 
denied entitlement to service connection for a left shoulder 
disorder, the veteran's August 1993 substantive appeal 
included his wish to appeal his claim for service connection 
for his right shoulder injury.  The matter is referred to the 
RO to clarify if, by that statement, he wishes to raise a new 
claim that requires further development and adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran veteran's claims has been 
obtained by the RO.

2. The veteran's service-connected residuals of left knee 
medial meniscus repair with traumatic arthritis are 
manifested by manifested by symptoms including pain with 
use, slight limitation of motion, crepitus, and feelings 
of locking and giving way.

3. The veteran's service-connected residuals of an injury to 
the right cruciate ligament with traumatic arthritis are 
manifested by symptoms including pain with use, slight 
limitation of motion, crepitus, and feelings of locking 
and giving way. 

4. The veteran's arthritis of the right and left knees is 
productive of painful motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
residuals of left knee medial meniscus repair with 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4,71a, Diagnostic 
Code 5258 (1999).

2. The criteria for a disability rating in excess of 20 
percent for residuals of an injury to the right cruciate 
ligament are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4,71a, Diagnostic Code 5258.

3. The criteria for a separate 10 percent evaluation for 
arthritis of the right knee with painful motion are met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (1999).

4. The criteria for a separate 10 percent evaluation for left 
knee arthritis with painful motion are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left and right knee disabilities, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disabilities at 
issue.

Factual Background

A March 1987 rating decision granted service connection for a 
left knee medial meniscectomy, postoperative, with traumatic 
arthritis that was symptomatic and a right knee cruciate 
deficiency, status post arthroscopy with traumatic arthritis.  
The RO awarded a 10 percent disability evaluation for each 
knee under Diagnostic Code 5010-5259.  

In June 1992, the RO received the veteran's claim for 
increased ratings for his service-connected right and left 
knee disabilities.  Associated with the claims files are VA 
and private medical records and examination reports and 
records from Whiteman Air Force Base (AFB), dated from 1989 
to 1999.

In a June 1992 statement, Harry G. Miller, M.D., said the 
veteran complained of left knee problems.  Dr. Miller found 
that the veteran's left knee was somewhat bulky and slightly 
unstable with the anterior drawer sign being grade 1-2.  The 
medial joint opened somewhat.  There was some crepitation of 
the patella and good alignment.  The veteran also reported 
right knee difficulty with slight medial collateral laxity 
and the drawer sign was less on the right than the left.  
Upon review of x-rays, Dr. Miller concluded that the left 
knee appeared to have degenerative joint disease.  Medication 
was prescribed, along with muscle strengthening and avoidance 
of certain strenuous activity.

The veteran, who was 44 years old, underwent VA orthopedic 
examination in December 1992 and reported a left knee 
arthrotomy and partial meniscectomy in 1974 and a diagnostic 
arthroscopy of his right knee in 1983.  The veteran was a 
police officer and had some knee pain and difficulty that was 
job-related.  Examination findings of the knees revealed no 
swelling or gross deformity with 5 degrees of genu valgus, 
bilaterally.  All ligaments were grade zero except the right 
anterior cruciate ligament that was approximately grade 2 
with a soft end-point that could indicate the veteran had a 
complete anterior cruciate ligament tear.  Range of motion 
was flexion to 135 degrees symmetrically in full extension.  
A radiology report revealed hypertrophic changes 
predominantly involving the medial and anterior compartments.  
The diagnoses were status post meniscal injury to left knee 
with partial meniscectomy and status post partial anterior 
cruciate ligament tear of the right knee with secondary 
retrains.  The examiner commented that both injuries could be 
debilitating but the veteran was able to maintain his normal 
job status. 

A June 1993 outpatient record from Whiteman AFB indicates 
that the veteran complained of his left knee locking up.  The 
assessment was degenerative joint disease of the left knee 
with a need to rule out a loose body.

An August 1993 VA orthopedic clinic record documents that the 
veteran complained of increased left knee pain and vague 
symptoms of medial instability.  He had popping and pain.  
Examination findings revealed increased drawer and Lachman 
signs and a well healed surgical scar.  The assessment was 
loose body versus meniscus tear, probable old ACL (anterior 
cruciate ligament) description as well); removal of the loose 
body was recommended.

At his August 1994 personal hearing at the RO, the veteran 
testified that he experienced knee swelling, pain and 
stiffness.  If he stood in one spot too long, his knee locked 
occasionally, his left knee gave out periodically, but more 
frequently than his right knee, and aspirin-type medication 
was prescribed for the pain and swelling.  It was difficult 
for the veteran to ascend and descend stairs.  The veteran 
worked for Tyson's in a job that primarily involved standing 
and walking around.  

Statements from two of the veteran's former supervisors, 
received in April 1995, are to the effect that the veteran 
was observed to stumble or fall because of his knees. He was 
observed to walk with a noticeable limp when his knee(s) gave 
out.

In a January 1997 statement, Dr. Miller said that the veteran 
had bilateral knee problems, with a history of a torn 
anterior cruciate on the right with instability and mild 
swelling.  There was a large surgical scar on the left knee 
with the medial collateral ligament repair and absence of his 
medial meniscus, with some joint instability and the 
appearance of arthritic joint.  The veteran's factory job 
required his standing and he developed back pain that Dr. 
Miller opined might be due to the knee disorder.

In March 1997, the veteran submitted copies of his 1995 and 
1996 work records that indicated he took less than two days 
of sick leave.  In an April 1997 statement, the veteran 
stated that he used vacation time when he was unable to work. 

In April 1997, the veteran underwent VA orthopedic 
examination and complained of bilateral knee pain that 
appeared symmetrical.  He described occasional popping and 
clicking in both knees and pain with prolonged standing and 
walking.  Over the past three months, the veteran had a 
slight increase in radiating pain over the lateral aspect of 
his right knee.  He reported that his knees occasionally gave 
out but he had not fallen and he denied catching or locking 
type of symptomatology.  He denied swelling and night pain.  
Objectively, the veteran did not appear to be in acute 
distress.  His left lower extremity showed no knee effusion 
with knee range of motion from 5 to 125 degrees and notable 
crepitation with range of motion.  There was a well-healed 
medial knee incision.  There was mild to moderate tenderness 
along both medial and lateral joint.  Patella mobility was 
normal.  Anterior drawer, posterior drawer, Lachman and pivot 
shift maneuvers were negative.  McMurray's maneuver was also 
negative.  Strength was 5/5 in knee flexion and extension.  
Examination of the right lower extremity revealed no knee 
effusion, range of motion from 0 to 124 degrees and mild 
tenderness along the lateral joint line.  Lachman maneuver 
and anterior drawer were each 1+ and posterior drawer and 
pivot shift maneuvers were negative.  McMurray's maneuver was 
negative.  Patellar mobility appeared normal.  There were 
small, well-healed incision sites consistent with the 
veteran's prior arthroscopic surgery.  X-rays revealed mild 
degenerative changes bilaterally, more prominent in the right 
medial compartment and patellofemoral compartment.  The 
diagnoses were bilateral knee post-traumatic degenerative 
joint disease that, in the VA examiner's opinion, most likely 
was related to the veteran's previous knee pain.  The doctor 
opined that during episodes of knee pain the veteran's 
functional ability with prolonged periods of standing or 
walking could be significantly limited.

According to a June 1998 VA examination report, the veteran 
described episodes of knee locking with prolonged standing or 
sitting and hearing popping sounds when he started to move.  
He never fell and his pain was localized to the lateral and 
medial aspects of both knees.  The veteran said both knees 
hurt intermittently up to four to five times per week, but 
the pain did not cause him to limit his ability to work or 
ambulate and he denied knee swelling.  He had bilateral knee 
pain when he walked more than one block with worsened pain in 
cold and very humid weather.  The veteran denied knee pain 
that radiated into his back and denied any back pain.  On 
examination, the veteran was observed to have a normal gait 
and walked without the aid of a cane or other prosthetic 
devices.  Examination of the left lower extremity showed no 
left knee effusion or erythema, with an 8 centimeter (cm.) 
well healed medial knee scar, nonraised and nontender.  Range 
of motion was 0-130 degrees.  Symptoms of knee locking were 
not reproducible and crepitations were noted throughout the 
entire range of motion.  Anterior and posterior drawer tests 
were negative, there was 1+ movement with varus and valgus 
force, McMurray test was negative, muscle strength was 
normal, there were no sensory deficits and there was no pain 
during range of motion testing.  Right knee examination 
revealed no right knee effusion or erythema, knee range of 
motion from 0 to 129 degrees, no reproducible locking, 
anterior drawer test was 1+, posterior drawer test and 
McMurray tests were negative, there was 1+ movement with 
varus and valgus force and small well healed incision sites 
were noted.  Muscle strength was normal with knee flexion and 
extension, intact sensation and crepitations noted throughout 
the entire range of motion with no pain during range of 
motion testing.  The diagnoses were degenerative joint 
disease of both knees related to past history of trauma and 
surgery and symptoms of intermittent knee locking that might 
be attributable to degenerative joint disease, but the 
symptomatology was not reproducible on examination.

According to an August 1999 VA orthopedic examination report, 
the veteran complained of intermittent left and right knee 
pain present on a daily basis that generally lasted four to 
six hours daily.  He rated the pain a 5 or 6 out of 10 on a 
pain scale of 1 to 10 at times up to an 8 out of 10- about 
three to four days a week, generally at night after prolonged 
standing or sitting.  The pain worsened with movement but was 
also present at rest with prolonged siting.  Along with left 
knee pain, the veteran also had associated weakness, giving 
away, locking, fatigability and lack of endurance.  There was 
no right knee stiffness, swelling, heat or redness.  There 
was giving away, locking, fatigability and lack of endurance.  
The veteran took Motrin, 800 mg., twice daily.  With more 
severe symptomatology, three to four days a week, the pain 
was more constant and of longer duration and increased 
severity.  Prolonged sitting and standing, walking and damp 
and cold weather exacerbated his symptoms.  The veteran was 
able to do his normal activities and work, as a supervisor at 
Tyson's Foods, through flare ups but required more rest, 
including two 30 minute rests in his work day.  During flare-
ups, the veteran said his pain was more severe when he bent 
his knees with range of motion exercises.  The veteran denied 
use of crutches, braces, canes or corrective shoes and said 
he tried a brace in the past that made the pain worse.  He 
denied any episodes of recurrent dislocation. 

Examination of the right knee revealed flexion of 0 to 120 
degrees without pain but from 120 to 130 degrees there was 
pain.  There was full extension and severe crepitation with 
popping.  There was no focal tenderness.  Ligaments were 
stable without any abnormalities.  Small arthroscopic 
surgical scars that were well healed were identifiable.  Left 
knee examination revealed range of motion of 0 to 120 degrees 
without pain and pain from 120 to 130 degrees with full 
extension and severe crepitation but no popping.  There was a 
large scar on the left medial aspect that was approximately 
13 cm. in length.  The ligaments were stable without any 
instability.  There was no evidence of incoordination and no 
atrophy of the leg muscles.  The diagnosis was bilateral 
traumatic arthritis of the knees.

In September 1999, the RO assigned a 20 percent rating for 
each service-connected knee disability under Diagnostic Code 
5010-5258.
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995). the U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) held that 38 C.F.R. 
§§ 4.40 and 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. at 206.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint. 38 C.F.R. § 4.59.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23- 
97, held that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, citing Esteban.  In subsequent opinion, VA it was 
held that a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98.

The veteran's left and right knees were previously rated 
under Diagnostic Code 5010-5259 that provides for a maximum 
10 percent rating for symptomatic removal of semilunar 
cartilage.  The left and right knee disabilities are 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5258, for arthritis and semilunar dislocated cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint.  A 20 percent rating, the maximum assignable under 
this diagnostic code, is warranted for cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.   

Since Diagnostic Code 5258 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent 
rating is assigned for moderate impairment of the knee and a 
maximum 30 percent rating is assigned for severe impairment 
of a knee, as measured by the degree of recurrent subluxation 
or lateral instability.

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, if 
substantiated by x-ray findings, it is rated pursuant to the 
criteria given under Diagnostic Code 5003 that provides for 
rating the disability on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of ratable limitation of motion, that includes the 
noncompensable levels under Diagnostic Codes 5260-61, see 
infra for criteria; see supra, VAOPGCPREC 9-98, a 10 percent 
rating applies where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The ratings based on x-ray findings are not to be combined 
with ratings based on limitation of motion.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg. Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees, a 20 percent evaluation requires 
flexion limited to 30 degrees and a 30 percent evaluation 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides for a 
noncompensable evaluation for extension limited to five 
degrees, a 10 percent evaluation for extension limited to 10 
degrees and a 20 percent evaluation requires extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. A 30 percent evaluation requires extension limited to 
20 degrees, extension limited to 30 degrees warrants a 40 
percent evaluation and extension limited to 45 degrees 
warrants a 50 percent evaluation. Id.  

In this case, the medical evidence indicates that the veteran 
does not suffer from instability or subluxation of the right 
or left knee.  The 1999 VA examiner specifically stated that 
the veteran does not have episodes of recurrent dislocation 
and x-rays revealed no evidence of fracture or dislocation.  
Ligaments were stable without abnormalities and there was no 
evidence of muscle atrophy, effusion or erythema.  Further, 
the medical evidence indicates that the veteran's range of 
motion of his left and right knees precludes consideration of 
a higher rating under the Diagnostic Codes governing 
ankylosis and limitation of flexion and extension; that is, 
his left and right knees are not ankylosed, the flexion in 
each knee is not limited to 30 degrees and his extension in 
each knee is not limited to 15 degrees.  See Diagnostic Codes 
5256, 5260, 5261.  There is also no evidence of malunion of 
the tibia and fibula in the right or left knee to satisfy the 
criteria for Diagnostic Code 5262.  Accordingly, given the 
evidence of record, an increased evaluation is not warranted 
under these provisions.

However, a separate rating under Diagnostic Codes 5003, 5010 
can be granted on painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98.  In Hicks v. Brown, 8 Vet. App. 417 (1995), 
the court noted that Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful a motion of a major joint or group of 
minor joints caused by degenerative arthritis that is 
established by x-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when pain sets in.  In the present case, degenerative changes 
in both knees were shown in x-ray findings in April 1997 at 
VA examination and, x-ray findings in August 1999 showed mild 
degenerative findings in the right knee and left knee 
degenerative joint disease, slightly greater than on the 
right.  Accordingly, an additional evaluation may be 
available to the veteran under Diagnostic Codes 5003 or 5010.

Under the codes governing arthritis, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When the 
limitation of motion is noncompensable, a rating of 10 
percent will be assigned for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.

As noted above, limitation of flexion of the knee is 
evaluated under Diagnostic 5260.  Flexion limited to 60 
degrees warrants a noncompensable evaluation and flexion 
limited to 45 degrees warrants a 10 percent evaluation.  
Limitation of extension of the knee is evaluated under 
Diagnostic Code 5261.  Extension limited to 5 degrees 
warrants a noncompensable evaluation; and extension limited 
to 10 degrees warrants a 10 percent evaluation.  At his 
August 1999 VA examination, the veteran was noted to have 
range of motion of the right and left knees from zero to 120 
without any pain, but from 120 to 130 degrees there was pain, 
with zero to 140 degrees being normal.  See 38 C.F.R. § 4.71, 
Plate II (1999).  The VA examiner noted full extension in 
both knees.  Based on this evidence, the criteria for a 
compensable evaluation under Diagnostic Code 5260 for 
limitation of flexion and the criteria for a compensable 
evaluation under Diagnostic 5261 for limitation of extension 
are not met.

However, as noted above, a separate rating is also available 
for painful motion, with consideration of functional loss.  
VAOPGCPREC 9-98, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Under 38 C.F.R. § 4.59, in any form of arthritis, painful 
motion is an important factor of disability.  It is the 
intention of the regulations to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.

The medical evidence documents that the veteran has giving 
away, locking, fatigability and lack of endurance, minimal 
loss due to pain and stiffness.  The veteran has testified to 
his left and right knee pain and stiffness.  Moreover, in 
April 1997, the VA examiner diagnosed bilateral post-
traumatic degenerative joint disease, mostly related to the 
veteran's previous knee pain and commented that, during 
episodes of knee pain, the veteran's functional ability with 
prolonged periods of standing or walking could be 
significantly limited.

Given the medical evidence and the veteran's credible 
statements, the Board finds that the record establishes that 
he has pain on motion and fatigability in his right and his 
left knees due to arthritis and that an additional 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 is warranted for the right knee and the left knee.  A 20 
percent rating for arthritis is not appropriate as the 
veteran does not have arthritis involving more than two major 
joints or minor joint groups, nor has limitation of motion 
been shown to the degrees required by the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 52, 5260, 
5261.

Finally, the medical evidence has not shown that the surgical 
scars of the left or right knees are poorly nourished with 
repeated ulceration, or painful and tender on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1998).  The left knee scar observed on VA examination 
in June 1998 was found to be well healed, nonraised and 
nontender and right knee scars were described as well-healed.  
Accordingly, a separate compensable rating under the holding 
in Esteban v. Brown, 6 Vet. App. 259 (1994), is not 
warranted.

The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated for the service-connected left 
knee and the service-connected right knee.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5258.

ORDER

A disability rating in excess of 20 percent is denied for 
residuals of left medial meniscus repair with traumatic 
arthritis.

A disability rating excess of 20 percent is denied for 
residuals of an injury to the right cruciate ligament.

A separate 10 percent evaluation for arthritis of the right 
knee with painful motion and fatigability is granted, subject 
to the provisions governing the award of monetary benefits.

A separate 10 percent evaluation for arthritis of the left 
knee with painful motion and fatigability is granted, subject 
to the provisions governing the award of monetary benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

